DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the Amendment filed on 01/14/2021.

Examiner's Statement of reason for Allowance

Claims 1, 2, 10 and 21-38 renumbered as 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an apparatus comprising: a first protocol-specific controller to process a first data flow according to a first protocol; a second protocol-specific controller to process a first data flow according to a second protocol that is different from the first protocol; a multi-protocol interconnect port; and a data fabric to interconnect the first data flow between the multi-protocol interconnect port and the first protocol-specific controller and the second data flow between the multi-protocol interconnect port and the second protocol-specific controller, the multiprotocol interconnect port to encapsulate data packets for the first data flow and encapsulate data packets for the second data flow to concurrently transfer the data packets for the first data flow and the data packets for the second data flow over the data fabric, and de-capsulate the data packets for the first data flow for the first protocol-specific controller and de-capsulate the data packets for the second data flow for the second protocol-specific controller.


Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478